ORDER
PER CURIAM.
Christopher Bilynsky (Movant) appeals from the denial his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In that motion Movant sought to *268vacate a conviction of possession of a controlled substance with intent to deliver, Section 195.211, RSMo 1994, for which Movant was sentenced to five years’ imprisonment.
Appellate review of the denial of a motion for post-conviction relief is limited to whether the findings of fact and conclusions of law issued by the motion court are clearly erroneous. Rule 24.035(k). The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).